Title: To Thomas Jefferson from Zadok Cramer, 18 February 1808
From: Cramer, Zadok
To: Jefferson, Thomas


                  
                     Much respected friend 
                     
                     Pittsburgh, 2 mo. 18, 1808
                  
                  This day’s mail encloses to thee The first volume of Brown’s dictionary of the Holy Bible—the second volume should accompany the first, but I am detained in the binding of it, for the want of the engravings, which, have not yet come to hand—but it shall be forwarded by a future mail.
                  Thee will be good enough to accept a copy of this work as a trifling consideration for the obligation I was obligingly brought under by the receipt of thy esteemed note signifying thy wish to become a subscriber to the publication.
                  As I promised thee, the book is altogether a western manufactory, the gold leaf excepted.—This shews what can be done in this our new country when the channel of industry is conducted to a proper point
                  Conside[r] me much obliged by thy condescension and goodness, and with high esteem for thy person and character, public and private, 
                  I remain thy friend.
                  
                     Zadok Cramer 
                     
                  
               